 In the Matter of THE WESTERNUNIONTELEGRAPHCOMPANY, INC.andTHE COMMERCIAL TELEGRAPHERSUNION, AFLCase No. R-3030.Decided October 17, 1941Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:employees of the Company in itstraffic, delivery, plant, and commercial departments in the City of Springfield,Ohio, including regular and part-time regular messengers, but excluding themanager and temporary messengers called for distribution.Mr. E. C. Ziesel,of Chicago, Ill., for the Company.Mr. Frank B. Powers,of Chicago, Ill., for the Union.Mr. Ralph S. Clifford,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 15, 1941, The Commercial Telegraphers Union, AFL,herein called the Union, filed a petition with the Regional Directorfor the Ninth Region (Cincinnati, Ohio) alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Western Union Telegraph Company, Inc., Springfield,Ohio, herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On September 9, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct, it and to provide for anappropriate hearing upon due notice.On September 13, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and36 N. L. R. B., No. 37.210 THE WESTERN UNION TELEGRAPH COMPANY, INC.211the Union.-Pursuant to notice, a hearing was held on September 19,1941, at Springfield, Ohio, before Harold Weston, the Trial Examinerduly designated by the Chief Trial Examiner. The Company and theUnion were represented and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.Noobjections to the admission of evidence and no exceptions to rulingsof the Trial Examiner were made during the hearing.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Western Union Telegraph Company, Inc., a New York cor-poration with its principal office in New York City, is engagedthroughout the United States and in foreign countries in the receiptand transmission by telegraph and cable of intrastate, interstate, andinternational communications. In the operation of its national andinternational communications system the Company owns and/or op-erates 211,530 miles of pole lines, 4,070 miles of land-line cable, -1,876,-876 miles of wire, 30,324 nautical miles of ocean cable, and 19,563telegraph offices.The present proceedings concern only those em-ployees of the Company working in its Springfield, Ohio, office, wherethe Company employs approximately 29 persons.The Companyadmits that it is engaged in commerce within the meaning of the Act.IT.THE ORGANIZATION INVOLVEDThe Commercial Telegraphers Union is a labor organization affili-ated with the American Federation of Labor and admits to member-ship employees of the Company at Springfield, Ohio.III.THE QUESTION CONCERNING REPRESENTATIONOn March 17, 1941, the Union requested officials of the Companyfor exclusive bargaining recognition and the Company refused anddoes now refuse to accord such recognition to the Union until it hasCopies were also served upon American Communications Association.However, thatlabor organization neither appeared at the hearing nor took any other part in the pro-ceedings.On September13, 1941, theRegional Director, by letter,notified TelegraphWorkers Independent Union of the hearing.On September15, 1941, thatlabor organ-ization, by letter,notified the Regional Director that it did not desire to intervene inthe proceedings,and it neither appeared at the hearing nor took any other part in theproceedings. 212DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen duly certified by the Board. The Union represents a substantialnumber of 'employees in the unit hereinafter found appropriate.2We find that a question has arisen concerning the representation ofemployees of the Company.IV. TtFIE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries and tends to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing the Company and the Union stipulated and agreedthat "all employees employed by the Company in its traffic, delivery,3and plant departments in the city of Springfield, Ohio, excluding themanager, properly belong within the appropriate bargaining unit."The Company and the Union also agree that all persons employed bythe Company in its commercial department in the city of Springfield,Ohio, should be a part of the appropriate bargaining unit, except thatthe Company and the Union are in disagreement as to the inclusion ofmessengers, the Union urging their inclusion and the Company theirexclusion .4The Union contends that "the regular and part-timeregular messengers should be included in the unit, because they arepart of, and play the role of, employees and are entitled to have a voicein the choice of their bargaining unit, and the organization to repre-sent them."The record discloses that the Springfield, Ohio, office of the Com-pany includes in its commercial department two classes of messengers-one class designated as regular and part-time regular messengers, theother as temporary messengers called for distribution.The tempo-rary messengers are called for work as distributors at intervals of2 The Union submitted to the Trial Examiner 22 petitions for membership in the Union ;17 were dated March 1941, while 5 were dated October 1940, and all appear to beargenuine signatures.Fourteen of the signatures appear on the Company's pay roll ofSeptember 13, 1941, which includes 29 employees in the unit hereinafter found to beappropriate.3 The record does not disclose what employees are included within the "delivery" de-partment.Although the delivery department usually refers to messengers, the partiesare in disagreement as to the exclusion or inclusion of messengers, as hereinafter set out.4 The company representative stated at the hearing that "it is the contention of theCompany that small units are difficult to handle and that in general nothing less than aState-wide unit is desirable.However, it leaves this matter entirely to the Board . . .He stated further that "a proper unit is the national unit and in agreeing to any otherunit, it is for the purpose of expediting the program pending such type of organization." THE WESTERN UNION TELEGRAPH COMPANY, INC.213approximately every 3 to 4 months, and usually work in the interimfor other employers or attend school.'-'We shall, in accordance withour usual practice, include the employees of the Company classified asregular and part-time regular messengers in the appropriate unit.Weshall exclude from the appropriate unit the employees classified astemporary messengers called for distribution, since they work forthe Company only occasionally and for short periods of time.We find that all employees of the Company in its traffic, delivery,plant, and commercial departments in the city of Springfield, Ohio,including regular and part-time regular messengers, but excluding themanager and temporary messengers called for distribution, constitutea unit appropriate for the purposes of collective bargaining, and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise will effectuate the policies of the Act.VI. THE DETERMINATION, OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.At the hearing the Company and the Union agreed that eligibilityto vote in the election should be determined by the pay-roll periodimmediately preceding this Direction of Election.Our Direction ofElection will so provide, subject- to such otherlimitationsand addi-tions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Western Union Telegraph Company,Inc., Springfield, Ohio, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.All employees of the Company in its traffic, delivery, plant, andcommercial departments in the city of Springfield, Ohio, includingregular and part-time regular messengers, but excluding the managerand temporary messengers called for distribution, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section' 9 (b) of the National Labor Relations Act.5Although the Union's position as to temporary employees is indefinite,the statementof the union representative at the beginning of the hearing was, "the Union requests thatthe appropriate unit be declared to be the area of Springfield,Ohio, and all employeesof traffic,commercial,delivery,messenger,and plant departments in Springfield, Ohio,excluding those having the right to hire and fire and Company attorneys;also thoseemployees known as temporary or emergency messengers." 214DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the authority vested in the NationalLabor'Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board .Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith The Western Union Telegraph Company, Inc., Springfield, Ohio,an election by secret ballot shall be conducted as early as possible,but not later than thirty(30) days from the date of this Direction,under the direction and supervision of the Regional Director for theNinth Region, acting in this matter as agent for the National LaborRelations Board, among all employees of the Company in its traffic,delivery, plant,and commercial departments in the city of Springfield,Ohio, who were employed during the pay-roll period immediately pre-ceding the date of this Direction,including regular and part-timeregular messengers and employees who did not work during said pay-roll period because they were ill or on vacation or in the active militaryservice or training of the United States,or temporarily laid off, butexcluding the manager,temporary messengers called for distribution,and employees who have since quit or been discharged for cause, todetermine whether or not they desire to be representedby The Com-mercial Telegraphers Union, AFL, for the purposes of collectivebargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election. [SAME TITLE]CERTIFICATION OF REPRESENTATIVESNovember 24,1941On October 17, 1941, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceedingPursuant to the Direction of Election, an election by secret ballotwas conducted on October 30, 1941, under the direction and super-vision of the Regional Director for the Ninth Region (Cincinnati,Ohio).On October 31, 1941, the Regional Director, acting pursuantto Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, issued and duly served uponthe parties an Election Report on the ballot.No objections to theconduct of the-ballot or the Election Report have been filed by anyof the parties.As to the balloting and its results, the Regional Director reportedas follows :Number of alleged eligible voters--------------------------- 24Number of ballots placed in the ballot box--------------------- 22Number of unchallenged ballots for the Commercial TelegraphersUnion, A. F. of L------------------------------------------ 21Number of unchallenged ballots against the Commercial Telegra-phers Union, A. F. of L------------------------------------1Number of challenged ballots--------------------------------0Number of blank ballots-------------------------------------0Number of spoiled ballots------------------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Commercial Telegraphers Union, A. F.of L., has been designated and selected by a majority of all employeesof The Western Union Telegraph Company, Inc. in its traffic, delivery,plant, and commercial departments in the City of Springfield, Ohio,including regular and part-time regular messengers, but excluding136 N. L.R. B., No. 37.215 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDthemanager and temporary messengers called for distribution, astheir representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (c) of the Act, Commercial TelegraphersUnion, A. F. of L., is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.36 N. L.R. B. No. 37a.